The opinion of the court was delivered by
Bennett, J.
No question is made but that the plaintiff taught school in the district one month, in the winter of 1849, and by giving in evidence the certificate of his qualifications, purporting to have been signed by the superintendents of common schools, of a prior date, he showed a right, prima facie, to recover for those services. To entitle the school teacher to recover for his services, the statute requires that he should have the proper certificate of his qualifications before the rendition of his services.
The only important inquiry in this case is, can the prima facie effect of this certificate be impeached by parol evidence. This evidence in effect was, that in November, 1848, the plaintiff was examined and found unqualified to teach school, and the superintendents refused to give him a certificate; and that long after the services sued for had been rendered, the certificate in question was given under an assurance of the plaintiff, that he did not wish, and would not make any legal use of it, and he was assured by the superintendents that it could have no legal effect. If this evidence is admissible, it is clear that the certificate cannot help the plaintiff, and we see no reason why it should not be admitted. The date is no part of the certificate, and it has always been held, that when a written instrument has a false date, the true time of its execution may be shown by parol, when the time of execution becomes important. Besides, this testimony shows, that this certificate never had any legal existence, or binding force, and this may always be shown by parol. 1 Greenl. Ev. §284. It was not delivered by the superintendents, or received by the plaintiff with an intention that it should have any legal effect upon the plaintiff’s rights.
Whether an instrument which has a false date, shall have relation back, by fiction of law, to the time of its date, is quite another *283question. This is not a case calling for the application of any principle, through a fiction of law; and if to be applied to a case of this kind, it would be to enable the plaintiff to succeed in the fraudulent use of this certificate, in violation of his express assurances, when he induced the superintendents to give it to him.
The judgment of the county court is reversed, and judgment on the report for the defendants for their costs.